Citation Nr: 1232446	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10 49-520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from April 1964 to February 1973.  The Veteran died in May 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the appellant and her daughter testified before the undersigned Veterans Law Judge in May 2012, but a transcript of that hearing could not be produced.  The appellant was offered another Board hearing and accepted.  However, the Board has determined that the evidence currently of record is sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, further delay of the appellate process for the purpose of affording the appellant another hearing would serve no useful purpose.  


FINDINGS OF FACT

1.  At the time of his death, the Veteran was service-connected for asbestosis and amputation of the fourth finger on the right hand. 

2.  The Veteran's asbestosis played a material causal role in his death.



CONCLUSION OF LAW

A disability incurred in active service caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the appellant has been provided all required notice.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria 

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2002); 38 C.F.R. § 3.312 (2011).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2011).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the time of his death, the Veteran was service-connected for asbestosis rated 10 percent disabling and right fourth finger amputation rated 10 percent disabling.  

The Veteran died on May [redacted], 2010.  The death certificate indicates that the immediate cause of the Veteran's death was acute coronary insufficiency, which was due to or a consequence of coronary artery disease, which was due to or a consequence of diabetes mellitus.  No other disorder was certified as an immediate or contributory cause of death.

Private treatment records dated from January 2001 to February 2010 show ongoing treatment for asbestosis.  During his last February 2010 consultation, the examiner noted that the Veteran had dyspnea walking longer distances even on level ground and he had trouble climbing stairs.  His pulmonary function test results a year prior were normal.  The examiner further noted that the Veteran seemed to have gone through the years with no change in his chest X-ray and no disorder associated with his occupational pulmonary asbestosis. 

In a June 2010 letter, the Veteran's private treating physician asserted that the Veteran's cause of death was asbestosis.  The pleural scars caused by asbestos increased his work of breathing to a degree that he succumbed.  The physician determined that more than likely, the Veteran stopped breathing due to respiratory fatigue caused by the X-ray changes of his occupational asbestos disease. 

In a February 2011 letter, the Veteran's private physician asserted that the Veteran's cause of death was not coronary artery disease as listed on the death certificate.  He stated that the coroner who prepared the death certificate had never seen the Veteran before, was unaware of the Veteran's asbestosis, and prepared the certificate of death based on a retrospective review of the Veteran's medications.  The physician stated that he thinks it would be very appropriate and certainly correct that the Veteran's cause of death be changed to occupational asbestosis.  

In sum, there are conflicting medical opinions concerning whether the Veteran's asbestosis played a material causal role in the Veteran's death.  The Veteran's private physician has persuasively explained why the certificate of death is in error and has convinced the Board that the Veteran's death was due, at least in part, to his service-connected asbestosis.  Accordingly, entitlement to service connection for the cause of the Veteran's death is warranted.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


